         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 1 of 9




Jason M. Tangeman, WSB # 6-3082
Nicholas & Tangeman, LLC
170 North Fifth St.
P.O. Box 0928
Laramie, WY 82073-0928
(307) 742-7140
jtangeman@wyolegal.com
Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                                  )
a Delaware corporation,                               )
                                                      )
                      Plaintiff,                      )        Civil Action No. 21-cv-00125-SWS
                                                      )
vs.                                                   )          HON. SCOTT W. SKAVDAHL
                                                      )
PAUL D. MCCOWN and                                    )
MCCOWN ENTERPRISES, LLC,                              )
                                                      )
                      Defendants.                     )


                                         MOTION FOR STAY


       Defendants Paul D. McCown (“Mr. McCown”) and McCown Enterprises, LLC

(“McCown Enterprises”), by and through their attorneys, Nicholas & Tangeman, LLC, hereby

respectfully move the Court to stay this civil action for 90 days during the pendency of an

ongoing criminal investigation into the same allegations on which the Complaint is based.

In support of this Motion, Defendants state as follows:

                                           BACKGROUND

       Plaintiff accuses Mr. McCown of orchestrating “a complex, calculated, methodical and

fraudulent scheme,” that included “intentionally and deliberately falsify[ing] financial

documents,” “forg[ing] bank statements,” “impersonating a bank officer,” and “defraud[ing]



                                   Error! Unknown document property name.
           Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 2 of 9




R Squared out of the sum of $15 million.” Compl., ECF No. 1 ¶¶ 1, 2. Not surprisingly, these

allegations have also caught the attention of the federal government. The Department of Justice

has convened a Grand Jury, which is currently investigating Mr. McCown for the same conduct

alleged in the Complaint. (See Exhibit A.) It has also seized a substantial portion of the funds at

issue, including but not limited to all assets in the Wyoming Community Bank accounts in the

name of McCown Enterprises LLC, Paul D. McCown, and Paul D. McCown Advisory Services;

$1.25 million from Paul D. McCown; and $400,000 from Phillip McCown. (See Exhibit B.)

       According to the sworn testimony of an FBI Special Agent, these funds were seized

pursuant to the Department of Justice’s ongoing investigation of Mr. McCown for potential

violations of the following criminal statutes:

       •    18 U.S.C. § 1341 – Mail Fraud

       •    18 U.S.C. § 1343 – Wire Fraud

       •    18 U.S.C. § 1344 – Bank Fraud

       •    18 U.S.C. § 1956 – Money Laundering

       •    18 U.S.C. § 1957 – Unlawful Financial Transaction

       Mr. McCown is, of course, presumed innocent of any criminal or civil wrongdoing.

British Am. Assur. Co. of Toronto v. Bowen, 134 F.2d 256, 259 (10th Cir. 1943). And he has a

constitutional right against compulsory self-incrimination. See U.S. Const. amend. V.1 To this

end Defendants have asserted their right against self-incrimination in Answering the Complaint.


1 As a corporation, McCown Enterprises may not possess a Fifth Amendment privilege against
self-incrimination. “However, a corporation nevertheless may be the unintended beneficiary of a
corporate employee’s personal invocation of the fifth amendment privilege. In particular,
Fifth Amendment protection may in effect be extended to corporate defendants where its
individual representatives may be implicated in the alleged wrongdoing.” Hilda M. v. Brown,
No. 10-cv-02495, 2010 WL 5313755, at *4 (D. Colo. Dec. 20, 2010) (internal quotation marks
and citations omitted).


                                                 2
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 3 of 9




That right “applies alike to civil and criminal proceedings, wherever the answer might tend to

subject to criminal responsibility him who gives it.” See McCarthy v. Arndstein, 266 U.S. 34, 40

(1924). And it privileges a defendant “not to answer official questions put to him in any other

proceeding, civil or criminal, formal or informal, where the answers might incriminate him in

future criminal proceedings.” Lefkowitz v. Turley, 414 U.S. 70, 77 (1973); see also Malloy v.

Hogan, 378 U.S. 1, 11 (1964) (explaining that the Fifth Amendment privilege “embraces [any

answers] which would furnish a link in the chain of evidence needed to prosecute.” (citation

omitted)).

       Because Plaintiff’s Complaint is based on the very same allegations as ongoing criminal

investigations by a Grand Jury and the Department of Justice, Defendants’ responses to

Plaintiff’s Complaint could immediately result in criminal jeopardy. As a such Defendants have

asserted the privilege against self-incrimination in answering the Complaint.

       Similarly, Defendants’ answers to any discovery request served by Plaintiff could also

provoke a Fifth Amendment response . Although Defendants are not required to provide those

answers so as to avoid self-incrimination, proceeding with this action while the threat of criminal

prosecution is looming would inhibit Plaintiff’s ability to seek relevant discovery and require this

Court to confront “difficult question[s]” stemming from the invocation of the Fifth Amendment.

See 5 Charles A. Wright et al., Federal Practice and Procedure, § 1280 (3d ed. 2002); 8 Charles

A. Wright et al., Federal Practice and Procedure § 2018 (3d ed. 2002).

       This Court has broad discretion to navigate the conflict between Plaintiff’s prosecution of

this action and Mr. McCown’s constitutional right not to incriminate himself. Defendants

respectfully submit that, under the unique circumstances presented here, the best path forward is

to stay this civil action for a limited period of 90 days while the criminal investigation proceeds.




                                                 3
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 4 of 9




That will allow for greater clarity into the scope of the criminal investigation and the potential

for criminal jeopardy. Nor would a stay burden Plaintiff because Defendants have already

stipulated to Plaintiff’s requested preliminary injunction, which would remain in place

throughout the stay. See Stip., ECF No. 22; Order, ECF No. 23. Accordingly, for the reasons

that follow, Defendants respectfully request that this Court stay the above-captioned litigation for

a period of 90 days while the criminal investigation moves forward.

                                      LEGAL STANDARD

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). Although the

Constitution does not require a stay absent a substantial prejudice to a party’s rights, “a stay may

be appropriate under particular circumstances, such as parallel civil and criminal proceedings.”

See Davis v. United States, 20-cv-01348, 2020 WL 6206292, at *2 (D. Colo. Sept. 28, 2020).

       “A motion for stay entails a case-by-case, fact-specific inquiry, with courts frequently

citing some combination of six factors in determining whether to enter a civil stay: (1) the extent

to which the issues in the criminal case overlap with those presented in the civil case; (2) the

status of the case, including whether the defendants have been indicted; (3) the interests of the

plaintiffs in proceeding expeditiously weighed against the prejudice to plaintiffs caused by the

delay; (4) the private interests of and burden on the defendants; (5) the interests of the courts;

and (6) the public interest.” See Brown, 2010 WL 5313755, at *3.

                                          ARGUMENT

I.     The Civil Case and the Criminal Investigation Completely Overlap.

       “The extent of overlap is the most important factor in ruling on a motion to stay.” Id.

When there is a “high degree of overlap and interrelatedness of the cases, dual litigation does not


                                                 4
          Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 5 of 9




serve the interests of efficiency or judicial economy,” S.E.C. v. Nicholas, 569 F. Supp. 2d 1065,

1070 (C.D. Cal. 2008), and “a stay of the civil proceeding is favored,” Sea Salt, LLC v.

Bellerose, 2:18-cv-00413, 2020 WL 2475874, at *2 (D. Maine May 13, 2020).

        Here, the criminal investigation and the civil proceedings overlap entirely, weighing

strongly in favor of a stay. On June 16, 2021, the Department of Justice seized Defendants’

assets on suspicion of criminal conduct, and an FBI Special Agent swore that the government

was investigating Mr. McCown for mail fraud, wire fraud, bank fraud, money laundering, and

unlawful financial transactions. See Exhibit A. Six days later, Plaintiff filed this action and

brought civil claims stemming from that very same alleged conduct. The commonality between

the civil action and the ongoing criminal proceeding is overwhelming.

        Further, Plaintiff’s requested relief in the civil case both overlaps with and complicates

the criminal proceedings. For example, Plaintiff has requested the return of funds that have been

seized by the Department of Justice, but the Department of Justice has instructed Mr. McCown

not to return certain funds to Plaintiff while the criminal investigation is ongoing. Put simply, a

stay of the civil litigation would better enable the government to effectively conduct its criminal

investigation. Indeed, if Plaintiff’s allegations are true, the government’s investigation merely

facilitates the return of funds directly to Plaintiff.

        Additionally, Plaintiff has requested punitive damages to “punish, reprimand and deter”

Mr. McCown. See Compl. ¶ 134. Those are, of course, also the aims of criminal punishment.

This Court cannot award punitive damages without first taking into account any criminal

sanctions, Alexander v. Meduna, 47 P.3d 206, 218 (Wyo. 2002), and thus cannot determine

whether Plaintiff is entitled to the relief it has sought until after the criminal proceedings have

concluded in any event.




                                                    5
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 6 of 9




II.    This Court Has Discretion to Issue a Pre-Indictment Stay.

       Although stays are sometimes issued after an indictment has been returned, “courts can

and do grant pre-indictment stays, when warranted by particular circumstances.” Davis, 2020

WL 6206292, at *3 (alterations omitted) (quoting Patrick v. Apple, 9:20-CV-0047, 2020 WL

4816015, at *4 (N.D.N.Y. Aug. 19, 2020)). “There is no question that a court has discretion to

stay a civil litigation even in favor of a pending investigation that has not ripened into an

indictment.” Id. (quoting In re 650 Fifth Ave., No. 08-cv-10934, 2011 WL 3586169, at *4

(S.D.N.Y. Aug. 12, 2011).

       The two reasons that courts often consider prior to issuing a stay post-indictment apply

with equal force here.      “[F]irst, the likelihood that a defendant may make incriminating

statements is greatest after an indictment has issued, and second, the prejudice to the plaintiffs in

the civil case is reduced since the criminal case will likely be quickly resolved due to Speedy

Trial Act considerations.”    See Brown, 2010 WL 5313755, at *4 (quoting Trustees of the

Plumbers and Pipefitters Nat'l Pension Fund v. Transworld Mechanical, Inc., 886 F. Supp. 1134,

1139 (S.D.N.Y. 1995)). Both of those considerations warrant a pre-indictment stay in this case.

       First, the Department of Justice has already seized Mr. McCown’s property and

convened a Grand Jury to investigate his alleged misconduct. That is more than sufficient to

create a significant threat of self-incrimination. See v. United States v. Von Behren, 822 F.3d

1139, 1144-45 (10th Cir. 2016) (explaining that the Fifth Amendment right against self-

incrimination applies wherever there is a “real and appreciable” danger that answers could

“possibly have a tendency to incriminate” (internal quotation marks and citations omitted)); see

also Bellerose, 2020 WL 2475874, at *2 n.1 (“The term ‘investigation’ is used by courts

interchangeably or in tandem with ‘proceeding’ when discussing parallel civil and criminal




                                                 6
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 7 of 9




matters, and whether the criminal matter is, in fact, an investigation rather than a court

proceeding does not appear to be the determining factor.”).

       Second, as explained below, Plaintiff would suffer no prejudice from a stay. Defendants

have only requested a stay for a limited period of 90 days, obviating any concerns about the

length of the delay.     And Defendants have already stipulated to a preliminary injunction,

mitigating any concern about potential harm in the meantime. On these facts, it is clear that

“the lack of indictment is not an impediment to a stay.” See Davis, 2020 WL 6206292, at *3.

III.   The Interests of the Parties Favor Issuing a Stay.

       “A defendant who invokes the Fifth Amendment in response to civil discovery can be

prejudiced in at least two ways in the civil proceeding: First, unlike in a criminal case, an adverse

inference may be drawn from the invocation of the privilege.                 Second, invoking the

Fifth Amendment privilege prevents the defendant from adequately defending his position in the

civil case.” Bellerose, 2020 WL 2475874, at *2 (internal quotation marks, alterations, and

citations omitted). Although Plaintiff has “a legitimate interest in the expeditious resolution of

[its] case,” that interest is “trumped by [Mr. McCown’s] interests in avoiding the quandary of

choosing between waiving [his] Fifth Amendment rights or effectively forfeiting the civil case.”

See Transworld, 886 F. Supp. at 1139.

       The balance of the hardships especially weighs in favor of Defendants here, given the

unique facts and circumstances presented by this action.            In contrast to the significant

Fifth Amendment problems raised by the absence of a stay, Plaintiff would not suffer any

prejudice from the presence of one because, as explained: (i) Defendants have already stipulated

to the preliminary injunction Plaintiff requested; (ii) the vast majority of the funds at issue in the

Complaint have already been retrieved or seized by the Department of Justice, mitigating the

fears of “dissipation” that permeate Plaintiff’s Complaint, see Compl., ECF No. 1, ¶¶ 4, 49-50,


                                                  7
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 8 of 9




53-56, 63, 65, 118; (iii) Defendants are only requesting a temporary, 90-day stay; (iv) evidence

will be preserved and gathered during the course of the government’s investigation into this

matter; and (v) Plaintiff may proceed with non-party discovery during the stay, and has already

issued a number of non-party subpoenas, see ECF Nos. 13-16, 19-21, 25-26. In fact, granting a

temporary stay would actually further Plaintiff’s interests, given that the government’s and

Plaintiff’s goals in both the criminal investigation and civil case are one in the same. Said

differently, allowing the government to run its investigation absent the interference of civil case

considerations may in fact accelerate the return of funds any funds to which Plaintiff is entitled.

IV.    The Interests of the Public and This Court Favor Issuing a Stay.

       This Court has an obligation to “ensure the ‘just’ determination of the instant action,” see

Davis, 2020 WL 6206292, at *5, and to mitigate the extent to which it results in prejudice to

Mr. McCown’s constitutional rights, see 8 Charles A. Wright et al., Federal Practice and

Procedure § 2018 (3d ed. 2002) (citing cases). Issuing a stay would also serve this Court’s

interests because “resolution of the criminal case may (1) increase the possibility of settlement of

the civil case, and (2) may reduce the scope of discovery in the civil case as the evidence

gathered during the criminal prosecution can later be used in the civil action.” See Brown,

2010 WL 5313755, at *6 (internal quotation marks and citation omitted).

       No less than this Court, “[t]he public has an interest not only in the efficiency of the

judicial process, but also in the preservation of an individual’s ability to defend in a meaningful

way against both criminal charges and civil claims.” Bellerose, 2020 WL 2475874, at *3. And

“[b]ecause of the overlapping issues in the criminal and civil cases, the criminal prosecution will

serve to advance the public interests at stake here.” Transworld, 886 F. Supp. at 1140.




                                                 8
         Case 0:21-cv-00125-SWS Document 43 Filed 08/16/21 Page 9 of 9




                                         CONCLUSION

       For all these reasons, Defendants respectfully request that this Court stay the

above-captioned litigation for a period of 90 days during the pendency of the ongoing federal

criminal investigation into the same subject matter alleged in the Complaint.

                       LOCAL RULE 7.1 (b)(1)(A) CERTIFICATION

       The    undersigned counsel does hereby certify he has conferred in good faith with

Defendants’ counsel regarding this motion. Specifically, a complete copy of this motion was

first emailed to counsel for consideration. Second, Defendants’ counsel called Plaintiff’s counsel

and discussed the motion. Plaintiff does not agree to a stay.

       DATED this 16th day of August, 2021.

                                              Respectfully submitted,

                                              s/ Jason M. Tangeman

                                              Jason M. Tangeman, WSB # 6-3082
                                              Nicholas & Tangeman, LLC
                                              170 North Fifth St.
                                              P.O. Box 0928
                                              Laramie, WY 82073-0928
                                              (307) 742-7140
                                              jtangeman@wyolegal.com
                                              Attorneys for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the ECF system, which will send notification of such filing to

all attorneys of record in this matter registered with the ECF system.

                                              /s/ Jason M. Tangeman________________




                                                 9
